Title: From Abigail Smith Adams to John Quincy Adams, 30 August 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy August 30th 1813—

your Sons are well. your Parents are still living. your Brother is well—
O my full Heart, shall I wish for Life for her who is releived from pain and Sufferings, which wring my heart with anguish, and was daily increased by the anticipation of Still greater Sufferings? No, I will bless the Being who had compassion for her: and who was pleased to take to the Arms of mercy as I fully beleive, the Dear departed Child, whose loss I weep, but whose death, I consider a blessing to herself—
I have in Several Letters to you by various ways; given some account of her previous illness, which I had considerd Rheumatic, and therefore was not greatly allarmed at it, hopeing the warm weather would restore her. In the month of May I received a Letter from Nancy Smith, informing me of a circumstance of which I was before ignorant—your Sister not willing to give pain to her Friends, had kept the Source of all her complaints to herself. having endured one opperation, She found the other breast deeply affected. when the Physician examined it, he gave it as his opinion to her Friends; that the disease was without remedy, having contaminated the whole mass of Blood, and that all her complaints and Sufferings loss of use of Limbs; and pains had arissen from thence. her Life might be protracted, but with an increase of suffering
you will more easily conceive, than I describe the affliction this occasiond us. I had been pleasing myself with the expectation of her passing the time when the col. was in Congress with us—to see her ever again, I now despared of—Yet Such was her earnest desire to be with us—to see again her Parents, and other relatives that She had courage and resolution given her, to be taken from her Bed, and placed in a carriage where after a Journey of 15 days and three hundred miles, She reached her Fathers House upon the 26 day of July attended by her dutifull Children, and her affectionate Sister in Law—
Emaciated, worn down with pain, still she appeard delighted to again embrace her Parents, and feel herself Surrounded with all that Love, respect, and affection could afford.
Immediatly the best medical aid and advice was obtaind, but alass the decree was gone forth—and the Same opinion was confirmd by the Physicians here, and opium was the only paliative, the only releif She could obtain, to releive the spasms which as She described it, cased her up in armour. She told her Physician, that She was perfectly Sensible of her Situation, and reconciled to it, that She was both ready and willing to die.
when she had a temporary ease she was cheerfull, conversing of her Friends abroad, and wishing that She might have Seen them again—altho she was bolsterd up in her Bed & could neither walk or Stand. She was always calm collected, patient, and Submissive—
Her Sufferings were terminated upon Sunday morning the 15 of this Month, just three weeks after her arrival here
Heaven be praised, your Father and I have been Supported through all this Solemn afflicting Scene with fortitude, and I hope christian resignation, but to heal the wound which nature has received, time is necessary, and religion only can give consolation. a day or two previous to her death, She calld for a Hymn Book, and read the 1093 Hymn & turnd the leaf, it is so expressive of her Life, and the turn of her thoughts, that I transcribe it for you, and a Character which appeard in the paper, drawn as I have Since learnd; by a Friend who knew her well—and was not unacquainted with her various changes in Life—
Her Remains were deposited in the family vault from the house of worship, attended by a numerous concourse of Relatives & Friends, as well as others. Mr Whitney in his prayer, did ample Justice to her Life Death and character, and his address to the throne of grace for her absent Son, and Brother was most pathetic—
She was permitted to live untill all her wishes were accomplishd, save that of Seeing her Son again. the week before her death, the col returnd from Congress, where he reluctantly went but she had insisted upon his going—we did not, any of us think that She was so near her end, untill two days previous to it—
I cannot but consider it as the Benignant hand of Providence which Supported her through a journey of Such length, and gave us an opportunity of witnessing her calm resignation, her patient sufferings and her peacefull death.
whilst my full heart bleads, and the recollection deepens my sorrow, I bow Submissive to the heavenly  mandate, and ask for you my Son, that consolation which you need, under this additional Stroke of Providence
The amiable Caroline we have adopted to Supply the place of her Mother—whom She nursd through a long and tedious winter, with all the affection and assiduity of fillial piety—and who behaves with all the propriety of more mature years, watchfull of every look of her Father, attentive to every want and care to lessen his loss—John too, when he heard how ill his Mother was quitted his office and buisness in Nyork, and went with all Speed to the Valley, exerted himself to procure every end to assist her upon her journey—and attended her here. having paid the last rights to her Remains, he has returnd again to Nyork. the Col will remain with us, untill congress meet again—
there was one circumstance which added to our Family distress during your Sisters Sickness. Mrs Charles Adams two days after your Sister arrived was seazd with a dangerous disease which for near a fortnight threatned to terminate in a mortification but it happily terminated and she has since gone to the valley with her Sister—
I have written to william So has his Brother his Mother never heard of his marriage, in which we all wish him happiness; we have just heard of the arrival of our Peace Makers  at Gottenburgh. No Letters have been received from you of a later date than May.
you will easily Suppose that we are anxious for intelligence—the President of the united States has had a Severe illness, a fever which has brought him low—God grant that he may recover—
I know of no conveyance, but through mr Michell at Halifax by a cartel—and from him to mr Beasley American Agent in England—my Letters will I Suppose be Subject to inspection but as they relate only to Family affliction, I presume they will be permitted to reach you—
My kind Love to my daughter to whom I wrote Some time Since, and gave my Letters to mr Wire, lately appointed Consul to Riga
I am my dear Son with every sentiment / of the tenderest Love and affection / your afflicted Mother
Abigail Adams Enclosure

Died in Quincy on Sunday morning August 15th. 1813 Mrs Abigail Smith, consort of the Hon’ William S, Smith, of New–york, and only Daughter of his Excellency John Adams, aged 48. Funeral will be this afternoon at 3 oclock, from her Fathers House, when the connections and Friends of the United Families, are respectfully requested to attend the solemnity.
Mrs Smith possessed a mind firm, cultivated and delicate; a temper gentle and sweet; a spirit composed, in difficulty patient, in suffering; humble, in prosperity; cheerful, in adversity; a demeanor chastened and regulated by clear perceptions of duty and high standards of propriety. As a Child, exemplary of filial reverence; as a Wife, for conjugal tenderness: As a Mother, for parental affection.—Forgetful of herself and studious only of the happiness of others, it was the effort of her being to please and support; comfort and to bless.—Her death in unison with such a life, was full of resignation and hope. she departed expressing her strong confidence of a Blessed immortality through the merits of her Lord and Saviour Jesus Christ, and her gratitude that she had been permitted to close her days in the mansion of her Father surrounded by her Venerable parents, her Husband, Children, and dearest relatives.
There are no consolations for the death of such a person, but those which religion proffers. And religion forbids us to lament except on account of the bereavement of friends, the transition of a Spirit so elevated and pure to the places, prepared for its eternal felicity and reward.
Heaven lifts its everlasting
Portals high,
And bids the pure in heart
Behold their God.—

